UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6511



JOHN THOMAS HALL,

                                            Petitioner - Appellant,

          versus


ARTHUR F. BEELER, Warden, Federal Medical
Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. G. Ross Anderson, Jr., District Judge.
(CA-96-1243-13JC)


Submitted:   June 17, 1997                  Decided:   July 24, 1997


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John Thomas Hall, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hall v. Beeler,
No. CA-96-1243-13JC (D.S.C. Mar. 6, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2